Citation Nr: 1019540	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for polyneuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1972, including service in the Republic of Vietnam from 
September 22, 1969, to September 21, 1970, with subsequent 
service in the United States Army Reserve.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for polyneuropathy.  

In May 2006, the Board reopened the claim for entitlement to 
service connection for polyneuropathy and remanded the case 
for additional action by the originating agency.  The case 
was again remanded by the Board in September 2008.  The case 
is now before the Board for further appellate action.

In June 2004, the Veteran filed a claim for nonservice-
connected pension benefits.  In addition, the Board finds 
that the June 2007 VA examination report constitutes an 
informal claim to reopen a previously-denied claim for 
entitlement to service connection for a back injury under 
38 C.F.R. § 3.157 (2009).   The issues of entitlement to 
nonservice-connected pension benefits and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a back disability have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that service connection is warranted for 
polyneuropathy, claiming that it was incurred due to exposure 
to herbicides during active duty service in Vietnam.  As 
noted above, the case was previously remanded by the Board in 
May 2006 and September 2008.  Unfortunately, the record does 
not reflect full compliance with the Board's remands.  Where 
the remand instructions of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In both the May 2006 and September 2008 remands, the Board 
noted that the record did not contain service records 
pertaining to the Veteran's reserve service.  The remands 
instructed that VA should attempt to obtain the Veteran's 
personnel records and confirm his periods of active duty 
service for training (ACDUTRA) while serving in the Army 
Reserve.  Although the Veteran's reserve service personnel 
and treatment records have been associated with the claims 
folder, the Veteran's actual dates of ACDUTRA have not been 
verified.  

Additionally, in the September 2008 remand, the Board 
determined that a medical opinion was necessary with respect 
to whether the Veteran's polyneuropathy was aggravated by his 
service-connected diabetes mellitus.  A VA examination was 
conducted in March 2009, and while the examiner provided a 
medical opinion addressing the lack of a relationship between 
the Veteran's polyneuropathy and active service, the opinion 
did not address the possibility of a link between 
polyneuropathy and service-connected diabetes.  Upon remand, 
the claims folder should be returned to the March 2009 VA 
examiner for an opinion addressing whether the Veteran's 
service-connected diabetes has aggravated his polyneuropathy.

The Board also notes that the Veteran has not been provided 
specific notice of the information and evidence that is 
necessary to substantiate a claim for entitlement to service 
connection on a secondary basis in accordance with the VA's 
duty to notify claimants.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), the AR-PERSCOM and 
the Department of Army to certify all 
periods of ACDUTRA for the Veteran.  VA 
should continue its efforts to locate 
such records until it is reasonably 
certain that such records do not exist 
and that further efforts to obtain these 
records would be futile.  If any records 
sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
described further action to be taken. 

2.  Return the claims folder to the VA 
examiner who performed the March 2009 VA 
examination.  If the previous examiner is 
not available, the claims folder and a 
copy of this remand should be provided to 
a physician with the necessary expertise 
for review to render a medical opinion in 
this case.  

The examiner should review the claims 
folder and opine whether it is at least 
as likely as not (a probability of 50 
percent or greater) that the Veteran's 
diagnosed polyneuropathy was caused or 
aggravated by the Veteran's service-
connected diabetes mellitus.  If the 
examiner concludes that the Veteran's 
service-connected diabetes mellitus 
aggravates his polyneuropathy, the 
examiner should identify the extent of 
disability attributable to the 
aggravation.  

The rationale for any opinion must be 
provided.  If it is not possible to 
provide an opinion, the examiner should 
state the reason(s) why.
3.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal in light 
of all the pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case and 
allow the appropriate time period for a 
response before returning the claims 
folder to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



